Citation Nr: 9927806	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for myelofibrosis and 
myeloid metaplasia, on a direct basis as well as secondary to 
Agent Orange and/or radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1969.  The record shows that the veteran served in the 
Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim of entitlement 
to service connection for myelofibrosis and myeloid 
metaplasia, on a direct or presumptive basis, due to exposure 
to herbicides, including Agent Orange, and to radiation 
exposure.

The Board notes that the veteran's claim was first before the 
Board in February 1997.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
afford the veteran an opportunity to submit medical evidence 
in support of his claim and to schedule an appropriate VA 
examination.  Review of the record shows that the RO complied 
with the Board's directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Here, the veteran was 
allowed to supplement the record with additional medical 
evidence, and a VA examination was conducted in September 
1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran was exposed to herbicidal agents, including 
Agent Orange, while in service, in Vietnam.

3.  The medical evidence of record supports a finding that 
the veteran's myelofibrosis and myeloid metaplasia are due to 
in-service exposure to herbicidal agents, including Agent 
Orange.


CONCLUSION OF LAW

Myelofibrosis and myeloid metaplasia were incurred in 
service, due to exposure to herbicidal agents, including 
Agent Orange.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds competent medical evidence of a 
current disability, lay evidence of in-service incurrence, 
and competent medical evidence of a nexus between the 
veteran's current disability and his service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1994).  Further, after reviewing the 
record, the Board is satisfied that all of the relevant facts 
have been fully developed and that the case is properly in 
appellate status.

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Additionally, presumptive service connection shall be 
established for certain diseases associated with exposure to 
certain herbicide agents, including Agent Orange.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).  Myelofibrosis and myeloid 
metaplasia are not included in this list of diseases.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, and presumptive periods are not intended 
to limit service connection to diseases so diagnosed, when 
the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service personnel records show that the veteran 
served in the Republic of Vietnam from April 1967 to April 
1968, as an air/security policeman.  His service medical 
records are negative for any complaints or findings of 
myelofibrosis and myeloid metaplasia, but these records do 
document an October 1967 incident, at which time it was noted 
that the veteran had developed vomiting, chills, dizziness, 
and headaches while on duty.  No diagnosis was recorded, but 
the veteran was prescribed Compazine.

In connection with his claim for service connection due to 
exposure to Agent Orange, the veteran submitted to the RO a 
statement as to his exposure to Agent Orange.  The veteran 
reported that one day in 1967, he and two buddies were at the 
beach on the Bay of Nha Trang.  They noticed a C-123 circling 
Hon Tre island, which was situated about one-quarter to one-
half mile from the beach.  The C-123 was spraying something 
on the island, but because of a stiff breeze, the spray was 
blown away from Hon Tre and directly toward the beach.  The 
veteran stated that he remembered a snapping, crackling sound 
as the spray hit the water.  The spray landed on the veteran 
and his buddies, and it stank.  Their eyes watered, and they 
gagged, and the veteran described the smell as vomit and Raid 
bug spray.  The spray was in their hair and on their bodies.  
They tried to wash it off, but it was hard to get the spray 
off.  The veteran stated that he remembered having a 
headache, being nauseous, and coughing.  Later that night 
while on duty, the veteran and his security dog were in the 
same spot, and both became sick.  By that time, the veteran 
had a roaring headache, and he summoned the shift NCO for 
help.  The veteran reported that he and his two buddies did 
not quite feel like themselves for quite awhile.  The veteran 
also observed that when he first arrived at Nha Trang, the 
area was green and lush.  After the Tet Offensive of 1968, it 
was brown and dead.

Private medical records dated from June 1991 to May 1992 
contain the diagnoses of myelofibrosis and myeloid 
metaplasia.  It was noted that the veteran had had problems 
with anemia, weakness, and splenomegaly.

February 1993 correspondence from Dr. T., the veteran's 
private physician, notes that myelofibrosis and myeloid 
metaplasia are a neoplastic disorder of uncertain etiology 
and that the defect is probably somewhere near the 
pleuripotential hematopoietic stem cell.  It was also noted 
that this disorder commonly has complications of infection, 
hemorrhage, cardiac failure, and leukemic conversion.

An April 1993 VA Agent Orange examination reflects the 
veteran's service history of having been stationed at Nha 
Trang Air Base.  It also reflects the diagnoses of 
myelofibrosis and myeloid metaplasia.  There is no discussion 
as to any residuals from exposure to herbicides, including 
Agent Orange, and no opinion was given as to any relationship 
between the veteran's myelofibrosis and myeloid metaplasia 
and Agent Orange exposure.

August 1994 correspondence from Dr. T. reflects the veteran's 
concern that his illness, which is unusual, was related to 
Agent Orange exposure while in Vietnam.  Dr. T. stated that 
he had been provided with a list of diseases that might be 
related to Agent Orange exposure.  He noted that Hodgkin's 
Disease, non-Hodgkin's lymphoma, and multiple myeloma were on 
this list, but myelofibrosis and myeloid metaplasia were not.  
Dr. T. stated that myelofibrosis and myeloid metaplasia 
shared some characteristics which were similar to lymphomas 
in general.  These diseases could affect the spleen, liver, 
and bone marrow.  These diseases also involved defects in the 
lymphoreticular tissue, which were common to bone marrow, 
lymph nodes, spleen, liver, and other lymphatic tissues of 
the body.  He believed it was important to explore the 
possibility of the veteran's myelofibrosis and myeloid 
metaplasia being related to Agent Orange exposure, because of 
the similarities that existed between these types of disease 
in general.

At his hearing before a Member of the Board (conducted in 
January 1997), the veteran testified that he was first 
diagnosed with myelofibrosis and myeloid metaplasia in June 
1991.  (Transcript (T.) at 4).  The veteran also testified 
that he had been told by his doctors that this was a soft 
tissue disease, which was similar to several of the diseases 
found on the list of diseases for which presumptive service 
connection could be established, due to exposure to herbicide 
agents, including Agent Orange.  (T. at 8).  The veteran's 
service representative submitted additional medical 
literature for consideration, which included a page from the 
18th edition of Cecil's' Textbook of Medicine and pages from 
the 16th edition of the Merck Manual.  (T. at 11).

The page from Cecil's Textbook of Medicine notes that 
idiopathic myelofibrosis is an uncommon disease, for which 
there were a record three-dozen synonyms.  Idiopathic 
myelofibrosis qualified for full membership in the chronic 
myeloproliferative family.

The pages from the Merck Manual note malignant diseases 
associated with myelofibrosis as leukemias, polycythemia 
vera, multiple myeloma, Hodgkin's Disease, non-Hodgkin's 
lymphoma, and carcinoma.  These pages also indicate that 
syndromes similar to idiopathic myelofibrosis had been 
observed in association with a variety of neoplasms and 
infections, as well as after exposure to certain toxins.  

Pursuant to the Board's February 1997 remand, the veteran 
submitted additional medical information, obtained off of the 
internet.  This information states that myelofibrosis may be 
triggered by exposure to harmful chemicals such as benzene 
and radiation.  It was noted that this was a rare disease, 
and because of that, there was not much research specifically 
on myelofibrosis.  It was also noted that certain herbicides 
now prohibited by the United Stated government contained 
dioxin.  Dioxin, in part, was formed from benzene.

The veteran also submitted additional private medical records 
from Dr. T., which indicate that the veteran was on chronic 
transfusion therapy because of refractory anemia.  These 
records contain no further discussion by Dr. T. as to any 
relationship between the veteran's myelofibrosis and myeloid 
metaplasia and the veteran's exposure to Agent Orange while 
in service.

The September 1997 VA examination (conducted pursuant to the 
Board's February 1997 remand) reflects the examiner's review 
of the veteran's medical records.  It also reflects the 
veteran's reported service history of having been sprayed 
with dioxin in 1967, while on a beach in Vietnam.  It was 
noted that the veteran was diagnosed with myelofibrosis in 
June 1991.  There was no family history of lymphomas or other 
hematologic disorders.  The examiner referenced the veteran's 
numerous laboratory reports and stated that no further blood 
tests were performed, given the most recent chemistry 
profile.  The pertinent diagnosis was myelofibrosis and 
myeloid metaplasia, with associated anemia, thrombocytosis, 
and iron overload.  The examiner reiterated that the issue 
for consideration appeared to be the etiology of the 
veteran's blood disorder.  He also stated that one could not 
with certainty provide the etiology for myeloid metaplasia; 
however, it was more likely than not that this illness was 
related to the veteran's combined exposure to dioxin and to 
radiation.  The examiner noted that there are many illnesses 
similar to myelofibrosis and myeloid metaplasia, such as 
lymphoma and reticulum cell sarcoma, which were presumptively 
related to dioxin exposure.  He also noted that myelofibrosis 
and myeloid metaplasia had many similarities clinically.  The 
examiner stated that this was an extremely rare illness, and 
it was his opinion, in view of the history of exposure to 
Agent Orange and reportedly to nuclear radiation, that it 
would be more likely than not that these things had 
contributed etiologically to the veteran's illness.

A June 1998 addendum to the September 1997 VA examination, by 
the original examiner, reflects the examiner's medical status 
as a general internist.  He stated, as a general internist, 
that known causes of myelofibrosis were chemicals (especially 
benzene), radiation, infections, granulomatosis disease, 
metastatic cancer, and immune complexes.  Nevertheless, most 
cases of myelofibrosis were still considered idiopathic.  The 
examiner then referenced a medical textbook and noted that 
his comment was consistent with this medical textbook.  The 
examiner also noted that there were certainly more 
knowledgeable individuals on the etiology of myelofibrosis.  
He reiterated his earlier opinion that the veteran's exposure 
to both herbicides and radiation had contributed 
etiologically to the veteran's myelofibrosis and myeloid 
metaplasia.  This was still so, notwithstanding the Air Force 
report that indicated that the veteran had not been exposed 
to radiation.  The veteran still had been exposed to 
herbicides historically.  The examiner also referenced an 
Institute of Medicine report (updated in 1996), which noted 
that there was sufficient evidence of association with 
herbicides to consider the soft-tissue sarcomas, non-
Hodgkin's lymphoma, and Hodgkin's Disease to be presumptively 
related to herbicide exposure in Vietnam.  This report also 
noted that there was limited suggestive evidence of an 
association with multiple myeloma and herbicide exposure.  
The report did not address the issue of myelofibrosis per se.  
The examiner explained that as the issue of myelofibrosis was 
not addressed specifically, he had noted that there was a 
similarity between myelofibrosis and soft tissue sarcoma, 
multiple myeloma, Hodgkin's Disease, and non-Hodgkin's 
lymphoma.  Because of this similarity, the examiner had made 
the statement that it was as likely as not that the veteran's 
herbicide exposure had had a positive association with the 
development of myelofibrosis.  The examiner noted, however, 
that the current state of science considered most cases of 
myelofibrosis to be idiopathic.

An April 1999 memorandum from the VA Chief Public Health and 
Environmental Hazards Officer indicates that two Institute of 
Medicine/National Academy of Sciences reports (dated in 1996 
and in 1998) did not explicitly address myelofibrosis and 
myeloid metaplasia.  It was noted that these reports had 
found inadequate or insufficient evidence to determine 
whether an association existed between exposure to herbicides 
used in Vietnam and leukemia, which is a disorder related to 
myelofibrosis and myeloid metaplasia.  It was also noted that 
a computerized search of the medical literature in the VA 
Central Office medical library failed to identify any studies 
relating to dioxins and myelofibrosis and myeloid metaplasia.  
In light of the above, it was the opinion of this office that 
the veteran's exposure to herbicides in Vietnam could be 
considered to be a possible cause of his myelofibrosis and 
myeloid metaplasia.  However, the office could not qualify 
its opinion, stating that it was likely or at least as likely 
as not that exposure to herbicides was responsible.

A May 1999 letter from the director of the VA Compensation 
and Pension Service references the opinion from the Chief 
Public Health and Environmental Hazards Officer.  This letter 
reiterated that the veteran's exposure to herbicides in 
Vietnam could be considered a possible cause of his 
myelofibrosis and myeloid metaplasia but noted that it could 
not be stated that it was likely or at least as likely as not 
that the veteran's disorders resulted from such exposure.  As 
a result of this opinion and upon review of the record, it 
was the opinion of this office that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.

III.  Analysis

Upon review of the record, the Board finds there to be an 
approximate balance of positive and negative evidence 
regarding the issue of whether the veteran's myelofibrosis 
and myeloid metaplasia were incurred in service, due to 
exposure to herbicides, including Agent Orange.  As such, the 
benefit of the doubt is given to the veteran in this 
instance, and entitlement to service connection is so 
established.

Initially, as to the other alternative bases for service 
connection raised by the veteran in this appeal, the Board 
stresses that the veteran's service medical records are 
negative for complaints or findings of myelofibrosis and 
myeloid metaplasia.  Indeed, the clinical evidence of record 
does not reflect such diagnoses until June 1991, almost 22 
years after the veteran's separation from service.  Further, 
the record fails to substantiate the veteran's claim of 
radiation exposure.  In this respect, the Board notes the 
April 1994 memorandum from the Department of the Air Force, 
Armstrong Laboratory, Brooks Air Force Base, Texas, which was 
negative for any findings of radiation exposure as to the 
veteran.  Accordingly, in light of this, the Board concludes 
that the veteran is not entitled to service connection for 
myelofibrosis and for myeloid metaplasia on a direct basis 
and as a result of exposure to radiation.  38 C.F.R. 
§§ 3.303, 3.304, 3.309(d), 3.311 (1998).

As to the veteran's exposure to herbicides in Vietnam, the 
Board notes recent case law that states that neither the 
statutory not the regulatory presumption of exposure to Agent 
Orange will satisfy the incurrence element of the Caluza well 
grounded claim test where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  Accordingly, given that the veteran's myelofibrosis 
and myeloid metaplasia are not enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), the Board must 
look to the evidence of record as a whole to determine if the 
veteran did, indeed, have exposure to herbicides, including 
Agent Orange, while in service.  In this instance, the Board 
finds that the veteran was exposed to herbicides, including 
Agent Orange, while in Vietnam.  Specifically, the Board 
notes that the veteran served in Vietnam from April 1967 to 
April 1968.  The Board also notes the October 1967 entry in 
the veteran's service medical records, which works to 
substantiate the veteran's reported exposure to herbicides 
sometime in 1967.  Here, this entry reflects symptoms 
essentially identical to those described by the veteran 
following his exposure to some misdirected spray and 
indicates that the veteran fell ill while on duty.  Also, the 
entry's date coincides with the location of the claimed 
exposure and the approximate period in which the veteran was 
stationed in Vietnam.  Further, the Board finds nothing in 
the record to rebut a conclusion that the veteran was exposed 
to herbicides, including Agent Orange, while in Vietnam.  See 
VA's Adjudication and Procedure Manual, M21-1, at Part VI, 
para. 7.20b.

Having now found sufficient evidence of the veteran's in-
service exposure to herbicides, including Agent Orange, the 
Board must address the clinical evidence of record which 
supports a grant of service connection for the veteran's 
myelofibrosis and myeloid metaplasia, due to exposure to 
herbicides, including Agent Orange. In this regard, the Board 
notes the correspondence from the veteran's private 
physician, which indicates that myelofibrosis and myeloid 
metaplasia share some characteristics with those lymphomas 
included on the list of diseases associated with exposure to 
herbicides (Hodgkin's Disease, non-Hodgkin's lymphoma, and 
multiple myeloma). The veteran's private physician believed 
that it was important to explore the possibility of the 
veteran's myelofibrosis and myeloid metaplasia being related 
to Agent Orange exposure, because of the similarities that 
existed between these types of disease in general.  These 
similar characteristics were listed by the VA examiner as a 
rationale for his opinion that it was more likely than not 
that the veteran's exposure to Agent Orange (and radiation) 
had contributed etiologically to the veteran's illness.  The 
examiner reiterated this opinion in a June 1998 addendum, 
when he clarified his reasons for his opinion.  The examiner 
still believed that the veteran's herbicide exposure had had 
a positive association with the development of myelofibrosis, 
notwithstanding the finding that the veteran had not been 
exposed to radiation while in service.

As to the April 1999 memorandum from the Chief Public Health 
and Environmental Hazards Officer, admittedly, the Board 
finds that this piece of clinical evidence equivocates as to 
the relationship between the veteran's exposure to Agent 
Orange and his myelofibrosis and myeloid metaplasia.  On one 
hand, it was the office's opinion that the veteran's exposure 
to herbicides could be considered to be a possible cause of 
his myelofibrosis and myeloid metaplasia.  However, the 
office could not state whether it was likely or at least as 
likely as not that such exposure was responsible.  In this 
respect, though, the Board finds that the benefit of 
reasonable doubt can be given to the veteran as to the 
interpretation of this piece of evidence.  The Board finds it 
at least somewhat persuasive as to the issue of causation, 
given that it was possible that herbicide exposure caused the 
veteran's disorders.  The Board stresses, however, that its 
favorable interpretation of this piece of evidence is 
premised on the other clinical evidence of record, which 
found a relationship between the veteran's herbicide exposure 
and his myelofibrosis and myeloid metaplasia at least as 
likely as not.  Were it not for the VA examiner's opinions, 
the Board would not find this April 1999 memorandum a 
sufficient basis upon which to grant service connection.

As to the clinical evidence of record that weighs against the 
veteran's claim, the Board acknowledges the importance the 
Compensation and Pension Service placed on that part of the 
April 1999 memorandum from the Chief Public Health and 
Environmental Hazards Officer, which indicated that the 
office could not state that it was likely or at least as 
likely as not that the veteran's herbicide exposure in 
Vietnam was responsible for his myelofibrosis and myeloid 
metaplasia.  However, the Board finds that the Compensation 
and Pension Service mischaracterized the weight of the 
evidence of record when it was stated that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.  Of record and for consideration by 
the Compensation and Pension Service was the VA examiner's 
opinions.  No rationale was given, though, as to the 
rejection of this clinical evidence.

In practical effect, then, as outlined above, there is an 
approximate balance of evidence for and against the veteran's 
claim for service connection for myelofibrosis and myeloid 
metaplasia, due to exposure to herbicides, including Agent 
Orange.  As such, the evidence of record is in equipoise, and 
the Board must apply the doctrine of reasonable doubt in this 
instance.  38 U.S.C.A. § 5107(b).  The veteran's claim as to 
this issue is granted.


ORDER

Service connection for myelofibrosis and myeloid metaplasia, 
due to exposure to exposure to herbicides, including Agent 
Orange, is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

